Citation Nr: 1415274	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-36 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2011, the Veteran testified via videoconference at a hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.  

In July 2010, the RO last reviewed the evidence as to the issue before the Board.  Following that May 2011 audiology data and the report of a June 2011 audiology examination were added to the record.  In a March 2014 document, the Veteran's representative indicated that he was waiving RO consideration of that evidence in the first instance.  Therefore, the Board will consider that evidence in adjudicating the issue before it.  See 38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations and obtained adequate expert opinions with regard to the Veteran's hearing in August 2009 and June 2011.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Merits

VA received the Veteran's claim of entitlement to service connection for bilateral hearing loss in May 2009.  He stated his opinion that his hearing loss was caused by his service in Vietnam as a helicopter crewman / doorgunner.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the case before the Board, there is no evidence of hearing loss manifesting within one year of separation from active service, so service connection cannot be presumed under these provisions.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).   VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Service treatment records contain no reports of hearing loss.  The Veteran was treated for otitis externa of the right ear in July 1968 but this treatment was isolated to that month and there is no mention of an effect on or symptoms involving his hearing.  Audiometric findings are listed in his December 1967 report of medical examination for the purpose of enlistment and in his January 1972 report of medical examination for the purpose of separation from active service.  In comparing the two sets of audiometric findings, the greatest puretone threshold shifts, over any puretone frequencies of interest, was 10 dB.  Puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz at separation from service were10 dB for each frequency for each ear.  There is no indication on the separation examination report that the Veteran had hearing loss.  

The Veteran underwent an audiology examination in August 2009.  The examiner noted a relevant history reported by the Veteran of in-service noise exposure machine gun fire, jet engines and helicopters.  She also noted that he denied occupational noise exposure, in that his occupation was in sales, and reported 7 years of recreational noise exposure from motorcycles.  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hz. were 5, 10, 25, 30, and 25 dB, respectively, for the left ear, and 15, 10, 15, 15, and 35 dB, respectively, for the right ear.  Speech recognition was 100 percent for the left ear and 98 percent for the right ear.  This data does not meet the 38 C.F.R. § 3.385 definition of hearing loss for either ear.  

The examiner diagnosed mild high frequency sensorineural hearing loss of both ears.  The examiner's opinion was that the results from the examination did not reveal a VA ratable hearing loss in either ear.  She provided a rationale for her opinion, stating that the entrance and separation audio data revealed normal hearing.  

This is an adequate rationale given the results.  Essentially, he did not have a hearing loss disability for VA purposes at that time.  

Of record are results of May 2011 audiology testing that show the Veteran to have a hearing loss disability in both ears as defined at 38 C.F.R. § 3.385.  This is the first evidence of a hearing loss disability as defined at that regulation.  

He again underwent an audiology examination in June 2011.  The examiner documented that the Veteran reported difficulty hearing conversation, particularly if there is background noise and when he cannot see the speaker's face.  Puretone thresholds showed a hearing loss disability, as defined by VA regulation, in both ears.  These results included higher thresholds than in the August 2009 examination and the speech recognition scores were lower.  

The examiner provided an opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure.  She provided the following rationale:  

SMRs contain an entrance audio dated December 1967 that reveals normal hearing acuity - [both ears].  SMRs contain a separation audio dated January 1972 that reveals normal hearing acuity - [both ears].  Comparison of entrance audio to separation audio does not reveal a standard threshold shift in hearing in either ear at separation.  Tinnitus is known to be consistent with hearing loss and/or standard threshold shift.  Neither is present at separation.  

The Board finds the opinion provided in June 2011 to be the most probative evidence of record as to whether his current hearing loss disability is related to his active service.  The examiner's rationale is logical and compelling.  This is particularly so given the record as a whole.  Her opinion that his current hearing loss was not caused by his active service is consistent with the many years, in this case 40 years, between when his active service ended and when there is any mention of a hearing loss problem.  

Here, the Board has not ignored that the Veteran was awarded the Combat Air Insignia and that he has reported noise exposure consistent with combat service.  In the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  

It is well settled that § 1154(b) applies only to the in-service element of a service connection claim, not to the nexus element.  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (section 1154(b) "does not alter the fundamental requirements of a current disability or a medical nexus to service"); Clyburn v. West, 12 Vet. App. 296, 303 (1999) ("[T]he provisions of section 1154(b) do not provide a substitute for medical-nexus evidence.").  Moreover, § 1154(b) applies to the incurrence of an injury or disease.  Here, the Veteran does not state that he was injured or had any symptoms of an injury in service.  Rather, he asserts that he was exposed to loud noise.  Exposure to loud noise is not, by itself an injury.  For these reasons, the fact that the Veteran served in combat does not alter the analysis in this case.  

The Board has considered the Veteran's opinion that his current hearing loss is due to noise exposure during service.  While it is common knowledge that exposure to loud noise can cause hearing loss, it is also common knowledge that exposure to loud noise is not the only cause of hearing loss.  Under the facts of this case, including that the Veteran reported no hearing loss during service, had normal hearing at separation from service, and that there is no evidence of hearing loss prior to 2009, the Board affords his opinion as to the cause of his hearing loss very little weight.  Due to her expertise and the application of that expertise to examination results, the examiner's opinion is afforded more weight.  

In summary, the preponderance of evidence is against a finding that the Veteran's bilateral hearing loss disability had onset during or was caused by his active service.  Therefor his appeal must be denied.  There is no reasonable doubt to be resolved in (this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


